Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Priority
This application repeats a substantial portion of prior Application No. 15/277,946, filed September 27, 20216, and adds disclosure not presented in the prior application. The additional disclosure not presented in the prior application and therefore does not receive the benefit of the filing date of the prior application is directed to an actuator configured to vibrate at a frequency of between 20 kHz and about 2 MHz on a flexible cuff coupled to the wrist, identified in the instant application as “ultrasonic signal” parameters which is a substantial portion of the claimed subject matter.  The term “ultrasonic” is only described in two instances of the prior application directed to an “ultrasonic motor” ([0162]) and broadly stating “The invention may alternatively apply other effectors including acoustic (using ultrasonic excitation for exciting sensory nerves at the fingertips)” ([0172]).  Given a substantial portion of the claimed subject matter is directed to disclosure not presented in the prior application, the priority date of the instant application is regarded as June 27, 2018.  

Response to Amendment
The amendment filed May 20, 2022 has been entered.  Claims 1, 3, 14, 40 and 43 have been amended.  Claims 4-6, 9-13, 15-17, 20-27 are canceled.  Currently, claims 1-3, 7-8, 14, 18-19 and 28-43 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed May 20, 2022, with respect to the rejection(s) of claim(s) 1-3, 7-8, 14, 18-19 and 28-43 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moaddeb et al. (US PG Pub 2021/0330547).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 14, 18-19 and 28-43 is/are rejected under 35 U.S.C. 102( (a)(2) as being anticipated by Moaddeb et al. (US PG Pub 2021/0330547).
Regarding claims 1, 3, 14, Moaddeb et al. discloses a method of treating tremor in a subject, the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject, wherein the first stimulation is therapeutically effective (“The electrodes 252, 254, 256 may be configured such that the one or more applied potentials are directed to the median nerve to thereby stimulate it in order to alter or induce the brain's control or modification of tremors” [0059]) and comprises a current applied by electrical stimulation (“applying one or more potentials (voltages)” [0059-0060]), wherein the first actuator comprises an electrode 252, 254, 256, 302, 304, 306 and wherein the first location is a wrist of the body (fig. 6, 19, 20); applying a second stimulation from a second actuator to a second location on the body, wherein the second stimulation is therapeutically effective (“Frequencies between about 20 kHz and about 700 kHz can be very effective at stimulating nerves, such as the median nerve in the arm” [0040]) and comprises vibratory stimulation ([0059-0060]), wherein the second actuator comprises a piezoelectric element (“piezoelectric crystals”, “piezo crystals” [0040]) configured to vibrate at a frequency of between about 20 kHz and about 2 MHz ([0040]), wherein the second location is the wrist of the body (fig. 6, 19, 20), the second location spaced from the first location by a distance (fig. 19, 20), and wherein both the first actuator and the second actuator are coupled to the wrist using a single flexible cuff (fig. 19-20), wherein at least one of applying the first stimulation or applying the second stimulation is responsive to a controller ([0051]) in a smart device and based on a sensed amplitude of the tremor (“sensing elements” [0040], [0059-0060]), wherein both the first stimulation and the second stimulation modulate one or more afferent nerves specifically associated with the tremor ([0040], [0085]).  
Regarding claims 2, 7, 18, 37, 40, 43 Moaddeb et al. discloses a third stimulation from a third actuator 136 or 138 (fig. 19) to a third location on the body such as the wrist, wherein the third stimulation comprises vibratory stimulation, and wherein the third actuator comprises a piezoelectric element configure to vibrate at a frequency ([0040]).  
Regarding claims 8, 19, 30, Moaddeb et al. discloses wherein the frequency of the third actuator is different from the frequency of the second actuator (“In some embodiments, one vibration element 136 may be configured to vibrate within one of the lower frequency ranges (e.g., 1-30 Hz, 2-15 Hz, 3-10 Hz) while the other vibration element 138 may be configured to vibrate at one of the higher (ultrasound) frequency ranges (e.g., 20-700 kHz, 25-500 kHz, 30-200 kHz), in order to induce both types of effect.” [0040]).
Regarding claims 28-29, 31-34, Moaddeb et al. discloses wherein the frequency is between about 20 kHz and about 1.5 MHz ([0040]).
Regarding claims 35-36, 38-39, 41-42, Moaddeb et al. discloses wherein the frequency of the third actuator is between 10 Hz and 500 Hz ([0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792